FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMALIA MENDOZA ARTIGA, AKA                       No. 13-71688
Amalia Artiga,
                                                 Agency No. A094-830-494
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Amalia Mendoza Artiga, a native and citizen of El Salvador, petitions pro se

for review of a Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the agency’s determination that, even if

Mendoza Artiga’s asylum application was timely, she failed to demonstrate that

her claimed past persecution or feared persecution was on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”).

Because Mendoza Artiga failed to establish past persecution, she does not have a

rebuttable presumption of future persecution. See 8 C.F.R. §§ 1208.13(b)(1),

1208.16(b)(1)(i). Thus, Mendoza Artiga’s asylum and withholding of removal

claims fail. See Zetino, 622 F.3d at 1015-16.

      Substantial evidence also supports the agency’s denial of Mendoza Artiga’s

CAT claim because Mendoza Artiga failed to demonstrate it is more likely than not




                                          2                                    13-71688
she would be tortured in El Salvador by or with the consent or acquiescence of the

government. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         3                                  13-71688